Date                      Headline                URL                                      Source
                                                  http://www.texarkanagazette.com/news/spo
                                                  rts/pro/story/2019/feb/23/naughty‐
22‐Feb‐2019 11:33PM       Naughty Files           files/766988/                            Texarkana Gazette




                  Case 3:16-cr-00020-CLC-HBG Document 1012-12 Filed 05/14/21 Page 1 of 1 PageID #:
                                                      23030
